Citation Nr: 0821084	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date than November 13, 
1995 for service connection for a seizure disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from July 1989 to December 
1989, and from November 1990 to April 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran appeared and testified at a Videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2005; a copy of the hearing transcript is 
associated with the record.

In February 2007, the Board remanded this claim for 
corrective notice as to what evidence was needed to 
substantiate a claim for an earlier effective date than 
November 13, 1995 for the grant of service connection for a 
seizure disorder.  That notice was sent to the veteran in 
February 2007, and the claim was subsequently readjudicated 
and a supplemental statement of the case was issued in March 
2008.  The case was returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  On November 13, 1995, the RO first received the veteran's 
claim for service connection for a seizure disorder.  

2.  In a November 1998 rating decision, the RO granted 
service connection for a seizure disorder, and assigned the 
effective date for service connection of November 13, 1995 
(the date of receipt of the claim for service connection for 
seizure disorder); the veteran was notified of this effective 
date decision by letter dated December 15, 1998; the veteran 
did not enter a notice of disagreement with the (November 13, 
1995) effective date assigned for service connection within 
one year of notice of the November 1998 rating decision.  

3.  In September 2003, the veteran effectively filed a claim 
for an earlier effective date than November 13, 1995 for the 
grant of service connection for seizure disorder; the claim 
did not include contentions of clear and unmistakable legal 
or factual error in the November 1998 rating decision.


CONCLUSIONS OF LAW

1.  The November 1998 RO rating decision assignment of 
November 13, 1995 for the grant of service connection for 
seizure disorder became a final decision.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007). 

2.  The criteria for an earlier effective than November 13, 
1995 for the grant of service connection for seizure disorder 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 3.400, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The appellant was provided notice regarding 
effective date requirements in a February 2007 letter.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including personal hearing testimony before the undersigned 
Veterans Law Judge.  The veteran was properly advised that 
the issue on appeal was entitlement to an effective date 
earlier than November 13, 1995 for service connection for a 
seizure disorder.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date than November 13, 1995 for Service 
Connection

In the present case, in a rating decision in November 1998, 
the RO granted service connection for a seizure disorder, and 
assigned the effective date for service connection of 
November 13, 1995, which was the date of receipt of the 
veteran's claim for service connection for seizure disorder.  
The veteran was notified of this effective date decision by 
letter dated December 15, 1998.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulations provide that the effective date of 
an award of disability compensation for direct service 
connection shall be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2007).  

Both the statute and regulation provide that, if the 
veteran's claim for compensation for direct service 
connection is received within 1 year after separation from 
service, the effective date will be the day following active 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2).  Because in this veteran's case the 
claim for service connection for seizure disorders was not 
received until November 13, 1995, a period well beyond one 
year from service discharge in April 1992, this effective 
date provision was not applicable.  

After the December 15, 1998 notice of the November 1998 
decision assigning November 13, 1995 as the effective date 
for the grant of service connection, the veteran did not 
enter a notice of disagreement with the (November 13, 1995) 
effective date assigned for service connection within one 
year of notice of this rating decision.  In this regard, the 
Board notes that, although the veteran's January 1999 
statement used the words "effective date," the reference 
was to a requested effective date of "December 1995," which 
is a date later than the November 1995 effective date for 
service connection actually assigned; therefore, the 
veteran's statement does not constitute a notice of 
disagreement with the assigned effective date for service 
connection (November 13, 1995) because it expresses no 
disagreement with the effective date assigned, and does not 
express a desire to appeal the November 1995 effective date 
assigned.  The veteran's statement only goes to disagreement 
with the original rating assigned, which is an issue that was 
developed, but to which the veteran did not enter a 
substantive appeal.  Moreover, in an August 1999 rating 
decision, the RO granted a 100 percent rating for the entire 
period of claim, effective from the November 13, 1995 
effective date for the grant of service connection.  
Consequently, the November 1998 rating decision assignment of 
November 13, 1995 as the effective date for service 
connection for seizure disorder became a final rating 
decision.  38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.

The record reflects that it was not until September 2003 that 
the veteran effectively entered a claim for an earlier 
effective date than November 13, 1995 for the grant of 
service connection for seizure disorders.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  The claim did not include contentions of clear and 
unmistakable legal or factual error in the November 1998 
rating decision.

The veteran contends that the effective date should be 
January 1991 because that is the date during active service 
when she had brain surgery, or the effective date should be 
from the date of discharge from service in April 1992.  At 
the September 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified regarding brain 
surgery and symptoms since 1991, and that she did not 
remember filing a claim in 1991 or 1992 for service 
connection for seizure disorders.  

In the earlier effective date claim currently on appeal, the 
appellant did not contend that the November 1998 rating 
decision assignment of November 13, 1995 as the effective 
date for the grant of service connection for seizure 
disorders was clearly and unmistakably erroneous.  She has 
not alleged any factual or legal error in the November 1998 
rating decision that, but for the error, would have 
manifestly required the assignment of an earlier effective 
date than November 13, 1995.  

In this case, the Board finds that the statutory and 
regulatory provisions are determinative in this veteran's 
appeal for an earlier effective date for service connection 
for seizure disorder, so that  there is no legal basis for an 
effective date earlier than November 13, 1995.  There is no 
legal basis for the veteran's claim for earlier effective 
date because the undisputed facts regarding date of receipt 
of claim for service connection for seizure disorder 
(November 13, 1995) render her ineligible for the claimed 
benefit.  The claims file reflects the undisputed fact that 
the veteran's claim for service connection for seizure 
disorder was first received on November 13, 1995.  

There is no evidence of record that the veteran filed a claim 
for service connection for seizure disorder prior to November 
13, 1995, and her additional statements and personal hearing 
testimony do not provide any evidence that has any tendency 
to show that she filed a service connection claim for seizure 
disorder prior to November 13, 1995.  The veteran's personal 
hearing testimony to the effect that she cannot remember 
filing a claim for service connection prior to November 1995 
is not sufficient to rebut the presumption of regularity of 
the claims file information that shows the appellant's 
original claim for service connection for seizure disorder 
was first received on November 13, 1995.  See Baldwin v. 
West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  

The additional evidence of record since the prior final 
rating decision includes the veteran's statements and 
testimony suggesting the seizure symptoms began in 1991, and 
medical evidence reflecting the veteran's history of seizure 
disorders since 1991 and showing recent findings and 
diagnosis.  This evidence does not show a claim for service 
connection was filed prior to November 13, 1995.  

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities.  A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.  

The Court further indicated that, under the established law, 
there were only two available means by which in pursuing 
earlier effective date claims, the appellant could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of CUE, or claim to reopen them based upon new and 
material evidence.  Of those two, because the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  In Rudd, the veteran had not 
argued at any point that his request for an earlier effective 
date should be construed as a motion to revise based on CUE.  
The Court concluded that the only remaining possibility was 
that the veteran's claims each were to be processed as a 
"freestanding claim" for earlier effective dates - but such a 
possibility would vitiate the rule of finality, as it applied 
to the previous final RO rating decisions.  Because the 
claimant had not raised a proper claim for the earlier 
effective date sought, the Court determined that there was no 
basis for consideration of the veteran's effective date 
claims on the merits, and that the claims must be dismissed. 

In this appellant's case, the November 1998 rating decision 
assignment of November 13, 1995 as the effective date for the 
grant of service connection for a seizure disorder became a 
final decision; the appellant has not raised a claim of CUE 
in the November 1998 rating decision; and the appellant's 
attempted "freestanding" earlier effective date claim in 
September 2003 is without legal basis, and must be denied.  
As in Rudd, the appellant in this case has not argued at any 
point that her request for an earlier effective date should 
be construed as a motion to revise based on CUE; therefore, 
the appellant has not raised a proper claim for the earlier 
effective date than November 13, 1995 for the grant of 
service connection for a seizure disorder.  For these 
reasons, the Board finds that there is no legal basis for the 
appellant's claim for an earlier effective date than November 
13, 1995 for the grant of service connection for a seizure 
disorder, and the claim for an earlier effective date must be 
denied.  As in this case, where the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis, 
6 Vet. App. at 430.  






ORDER

An effective date prior to November 13, 1995 for service 
connection for a seizure disorder is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


